DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because (at line 2) “a sheet existing in a spurred J-shape of a first section…” should be --a bent, spurred, J-shaped sheet having in order, a first section…--.
Claim 16 is objected to because (at line 3) “section, comprising:” should be --section, the process comprising:--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, and 23 – are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 recites a “unitary” sheet formed in a bent shape, which is confusing, as it is unclear what structural characteristics(s) the “unitary” limitation modifying sheet imparts to the sheet. Isn’t a 
Claim 17 recites “an extrusion or die formation step before step (a)”, which is confusing, as it is unclear how the casing bead is extruded when extrusion is a process for plastic, and even if the casing bead is just die stamped, it is unclear how it could be stamped before it is cut, as a fully or even partially bent casing bead could not apparently then be cut. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12, 14-18, and 21-23 – are rejected under 35 U.S.C. 103 as being unpatentable over Stockton Casing Drip Bead CDB (https://web.archive.org/web/20161218122626/http://stocktonproducts.com/metal.tpl) in view of Stockton Drywall Termination Edge DTE. 
Claim 1 – Stockton Casing Drip Bead CDB discloses a casing bead having a J-shape, consisting essentially of:

wherein the first and fourth sections have interior-facing, substantially parallel surfaces,
the second section is substantially perpendicular to the first and fourth sections.
CDB does not disclose a third section between the second and fourth sections and a spur defined by the second and third sections. Stockton Drywall Termination Edge DTE discloses a third section (s3) between a horizontal section (the horizontal leg) and vertical section (the vertical leg) and a spur defined by the third and horizontal sections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include DTE section s3 in CDB (between s2 and s4) to define in CDB a spur to provide a clean, straight edge acting as a guide for neatly applying the finish, just like how in DTE the spur provide a clean, straight edge acting as a guide for neatly applying the drywall compound. 
Examiner remarks that, regarding the partially closed transition “consisting essentially of”, the CDB in view of DTE casing bead only has sections S1-S4, which is what is claimed.   
Examiner remarks that while CDB is a bead typically used with EIFS or stucco exterior systems and DTE is an interior drywall trim bead, both are similar in that, for example, they are both used adjacent applied coatings (EIFS/stucco or drywall compound) at a termination of the coating.        


  
    PNG
    media_image1.png
    429
    661
    media_image1.png
    Greyscale

Claims 2-3 - CDB in view of DTE discloses the casing bead of claim 1, CDB in view of DTE further disclosing wherein the third section is oriented at about 45° relative to the second section.

Claim 4 - CDB in view of DTE discloses the casing bead of claim 1, CDB further disclosing wherein, in addition to the first and fourth section surfaces being parallel to each other (claim 1), the first and fourth sections themselves are parallel to each other.

Claim 5 - CDB in view of DTE discloses the casing bead of claim 1, CDB in view of DTE further disclosing wherein the J-shape includes a void (the hollow formed by the spur) located between the second section and the third section.



Claims 12 and 22 - Stockton Casing Drip Bead CDB discloses a metallic (“metal”) casing bead, consisting of:
a bent, J-shaped sheet having in order, a first section (s1), followed by a second section (s2), followed by a terminal and planar fourth section that is shorter than the first section,
wherein the first and fourth sections have interior facing surfaces, 
the second section is substantially perpendicular to the first and fourth sections.
CDB does not disclose a third section between the second and fourth sections and a spur defined by the second and third sections. Stockton Drywall Termination Edge DTE discloses a third section (s3) between a horizontal section (the horizontal leg) and vertical section (the vertical leg) and a spur defined by the third and horizontal sections. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include DTE section s3 in CDB (between s2 and s4) to define in CDB a spur to provide a clean, straight edge acting as a guide for neatly applying the finish, just like how in DTE the spur provide a clean, straight edge acting as a guide for neatly applying the drywall compound. 
Examiner remarks that, regarding the closed transition “consisting of”, the CDB in view of DTE casing bead only has sections S1-S4, which is what is claimed.   

Claims 14-15 – CDB in view of DTE does not expressly discloses the casing bead of claim 12 having a 10 to 250 mils sheet thickness. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the bead to 

Claims 16, 17, and 23 – Stockton Casing Drip Bead CDB discloses a metal casing bead having a J-shape, the bead consisting of a sheet formed in a bent shape comprising a first section, a second section, and a terminal fourth section that is shorter than the first section, the first and fourth sections have interior facing surfaces and the second section is substantially perpendicular to the first and fourth sections.
CDB does not expressly disclose the process steps for forming the metal casing bead having the J-shape, a third section between the second and fourth sections, or the J-shape being spurred. Stockton Drywall Termination Edge DTE discloses a third section (s3) between a horizontal section (the horizontal leg) and vertical section (the vertical leg) and a spur (the spur defined by the third and horizontal sections). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include DTE section s3 in CDB (between s2 and s4) to define in CDB a spur to provide a clean, straight edge acting as a guide for neatly applying the finish, just like how in DTE the spur provide a clean, straight edge acting as a guide for neatly applying the drywall compound. Examiner Officially Notes that it is notoriously old in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to die cut metal from a unitary sheet and then bend it for a rigid article. 
  
Claim 18 – CDB in view of DTE does not expressly discloses the casing bead of claim 16 being aluminum metal. It would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the bead to be aluminum for corrosion resistance, selecting a material for its known properties involving only ordinary skill in the art.

Claims 7-9, and 13 - are rejected under 35 U.S.C. 103 as being unpatentable over Stockton Casing Drip Bead CDB in view of Stockton Drywall Termination Edge DTE and in further view of Gaither (3,295,268). 
Claims 7-8 - CDB in view of DTE does not expressly disclose the J-shape includes holes in the second and third sections, spanning the neighboring second and third sections. Gaither teaches a bead includes holes (4) in neighboring sections, spanning the neighboring sections. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in CDB in view of DTE, holes in the second and third sections, spanning the neighboring second and third sections for efficient drainage (the obviousness of locating the spanning holes specifically spanning the neighboring second and third sections is supported by Gaither teaching the spanning holes located in similarly situated, lower-located bead sections, where they would be most effective in draining water).

Claim 9 - CDB in view of DTE does not expressly disclose the bead comprising substantially identical circular holes. Gaither teaches a bead comprising substantially identical circular holes (12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Gaither substantially identical circular holes in CDB to pass mechanical fasteners through to secure the bead. 

Claim 13 – CDB in view of DTE does not expressly disclose holes in the third and/or fourth sections. Gaither discloses holes (14) in a section (13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Gaither .

Response to Arguments
Initially, Examiner remarks that the claim objections made in the 3/24/2020 Non-Final Rejection and again in the 7/15/2020 Final Rejection have still not been corrected as required.
Regarding the 35 USC § 112(b) rejection of claim 14, the rejection has been withdrawn, as the confusing language has been removed. 
Regarding the 35 USC § 112(b) rejection of claim 17, the rejection has not been withdrawn, as the confusing language, “an extrusion or die formation step before step (a)”, has not been removed. 
Regarding the argument that “the Examiner must provide evidence of the publication date of his cited art and to exactly what he contends constitute the art upon which he is relying”, the evidence Examiner provides of the publication date of his cited art is the PDF screen shot of the archive.org webpage, the date archive.org archived the page being shown at the top. As to what Examiner “contends constitute the art upon which he is relying”, Examiner is relying on everything this reference taught the day it was archived. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the comment that the archived Stockton webpage is “purportedly” published, understanding Applicants unfamiliarity with archive.org, Examiner remarks that archive.org provides 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“CDB and DTE as presented by the Examiner appear to be unitary items, not items formed from separate and distinct components”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the comment that “There is simply no teaching or suggestion in the cited art that portions of CDB and DTE can be combined to come up with the subject matter of the claims”, Stockton Drywall Termination Edge DTE discloses a third section (s3) between a horizontal section (the horizontal leg) and vertical section (the vertical leg) and a spur defined by the third and horizontal sections, and the motivation to combine is to provide a clean, straight edge acting as a guide for neatly applying the finish, just like how in DTE the spur provide a clean, straight edge acting as a guide for neatly applying the drywall compound.
Regarding the argument “that there is simply no room between “S2” and “S4” to introduce spur, “S3” of DTE, in the manner proposed by the Examiner. If anything, the Examiner’s drawings teaches away from the invention by suggesting that “S3” would more logically be introduced between “SI” and “S2,” rather than be introduced between “S2” and “S4 ”, 
Regarding the argument that “the Examiner has failed to address what would happen to the leftover portions CDB and DTE if portions thereof were cut into portions and rejoined. Such leftover portions would interfere with the proper functioning of the item formed. As a result, the recited transitional phrase in claim 1 “consisting essentially of’ would not be taught or suggested by the cited 
Regarding the argument that “Stockton Products is a person of extra-ordinary skill in the art such that the company’s skill level is higher than that of the ordinary artisan”, the standard is whether it would have been obvious to one having ordinary skill in the art to modify CDB in view of DTE. 
Regarding the argument that “The Stockton website alone appears to disclose over than 100 product lines, so any ordinary artisan would have overlooked the advantages associated with the present invention in view of the numerous product lines disclosed in the Stockton website”, the standard is that the teaching reference be published, Stockton as archived being published. 
Regarding the argument that “the product lines in archive.org apparently intentionally ignored by the Examiners effectively teach away from the invention”, if an Examiner need consider every secondary teaching reference available to one skilled in the art in determining whether it teaches away from the primary reference, then obtaining a grant to a US patent would be essentially assured. 
Regarding the argument that “the Examiner has not made to any arguments as to why the ordinary artisan (e.g., the ordinary house painter) would have viewed the claimed invention as obvious”, first, Examiner notes that this is the second time Applicant has made the identical, spurious argument that Examiner is required to “argue” who is the ordinary artisan in this case, and second, Examiner again responds that the fictional person of ordinary skill in the art in this case is, as always, one considered to have the normal skills and knowledge in a particular technical field, building construction in this case. 
Regarding the argument that “Stockton Products would not have licensed the invention without a market need for the invention”, such is not enough of a factor to indicate patentability in this case at least because there may be other reasons such as cost, etc. not related to the claimed structure that have led to any commercial success. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633